DETAILED ACTION
This is in response to the application filed on March 24, 2022 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 9, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,314,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/703757 are broader and cover the bounds of the claims of 11,314,507.
11,314,507
17/703757
1. A model conversion method for converting an initial offline model to a target offline model matching a plurality of hardware attributes of a computer system, the method comprising:

obtaining, by an input/output (I/O) interface of the computer system, the initial offline model and storing the initial offline model to a local memory of the computer system, wherein the initial offline model includes network weights and instructions of respective compute nodes in an original network;

obtaining, by a processor of the computer system, the plurality of hardware
attributes of the computer system;
determining, by the processor of the computer system, whether model attributes of the initial offline model match the plurality of hardware attributes of the computer system according to the initial offline model and the plurality of hardware attributes of the computer system; and

in the case when the model attributes of the initial offline model do not match the
plurality of hardware attributes of the computer system, converting, by the processor, the initial offline model to a target offline model that matches the plurality of hardware attributes of the computer system according to the plurality of hardware attributes of the
computer system and a preset model conversion rule, wherein the converting includes obtaining process parameters of using each of one or more applicable model conversion rules to convert the initial offline model to the target offline model, respectively, wherein the process parameters include one or more of conversion speed, power consumption,
memory occupancy rate, and magnetic disk I/O occupancy rate;

storing, by the I/O interface, the target offline model into the local memory of the
computer system or an external memory connected to the computer system, 

wherein the computer system is capable of running the target offline model to implement a corresponding artificial intelligence application.
1. A model conversion method, the method comprising:




obtaining, by an input/output (I/O) interface of a computer system, an initial offline model, wherein the initial offline model is obtained by compiling an original
neural network, and the initial offline model includes network weights and instructions of respective compute nodes in the original neural network;

determining, by the processor of the computer system, whether model attributes of the initial offline model
match a plurality of hardware attributes of the computer system; and






converting, by the processor, the initial offline model to a target offline model based on the determination that the
model attributes of the initial offline model do not match the plurality of hardware attributes of the computer system;




















wherein the processor is capable of executing the target offline model to implement a corresponding artificial
intelligence application.
1. A model conversion method for converting an initial offline model to a target offline model matching a plurality of hardware attributes of a computer system, the method comprising:

obtaining, by an input/output (I/O) interface of the computer system, the initial offline model and storing the initial offline model to a local memory of the computer system, wherein the initial offline model includes network weights and instructions of respective compute nodes in an original network;

obtaining, by a processor of the computer system, the plurality of hardware
attributes of the computer system;

determining, by the processor of the computer system, whether model attributes of the initial offline model match the plurality of hardware attributes of the computer system according to the initial offline model and the plurality of hardware attributes of the computer system; and

in the case when the model attributes of the initial offline model do not match the
plurality of hardware attributes of the computer system, converting, by the processor, the initial offline model to a target offline model that matches the plurality of hardware attributes of the computer system according to the plurality of hardware attributes of the
computer system and a preset model conversion rule, wherein the converting includes obtaining process parameters of using each of one or more applicable model conversion rules to convert the initial offline model to the target offline model, respectively, wherein the process parameters include one or more of conversion speed, power consumption,
memory occupancy rate, and magnetic disk I/O occupancy rate;

storing, by the I/O interface, the target offline model into the local memory of the
computer system or an external memory connected to the computer system, 

wherein the computer system is capable of running the target offline model to implement a corresponding artificial intelligence application.
9. A computer system comprising:
an input/output (I/O) interface, configured to obtain an initial offline model, wherein the initial offline model is obtained by compiling an original neural network, and
the initial offline model includes network weights and instructions of respective compute nodes in the original
neural network; and










a processor, configured to determine whether model attributes of the initial offline model matches a plurality of
hardware attributes of the computer system, and 



then convert the initial offline model to a target offline model based on the determination that the model attributes of the initial offline model do not match the plurality of hardware attributes of the computer system; 





















wherein the processor is capable of executing the target offline model to implement a corresponding artificial intelligence application.
10. A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising:
obtaining, by an input/output (I/O) interface of a computer system, an 
initial offline model and storing the initial offline model to a local memory of the computer system, wherein 

the initial offline model includes network weights and instructions of respective compute nodes in an original network;


obtaining, by a processor of the computer system, a plurality of hardware
attributes of the computer system;

determining, by the processor of the computer system, whether model attributes of the initial offline model match the plurality of hardware attributes of the computer system

according to the initial offline model and the plurality of hardware attributes of the
computer system; and

in the case when the model attributes of the initial offline model do not match the
plurality of hardware attributes of the computer system, converting, by the processor, the initial offline model to a target offline model that matches the plurality of hardware attributes of the computer system according to the plurality of hardware attributes of the
computer system and a preset model conversion rule, wherein the converting includes obtaining process parameters of using each of one or more applicable model conversion rules to convert the initial offline model to the target offline model, respectively, wherein the process parameters include one or more of conversion speed, power consumption, memory occupancy rate, and magnetic disk I/O occupancy rate;

storing, by the I/O interface, the target offline model into the local memory of the
computer system or an external memory connected to the computer system, 

wherein the computer system is capable of running the target offline model to implement a corresponding artificial intelligence application.
17. A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising:
obtaining, by an input/output (I/O) interface of the computer system, the initial offline model, 
wherein the initial offline model is obtained by compiling an original neural network, and 
the initial offline model includes network weights and instructions of respective compute nodes in the original neural network;





determining, by the processor of the computer system, whether model attributes of the initial offline model match a plurality of hardware attributes of the computer system; and





converting, by the processor, the initial offline model to a target offline model when based on the determination
that the model attributes of the initial offline model do not match the plurality of hardware attributes of the computer system; 



















wherein the processor is capable of
executing the target offline model to implement a corresponding artificial intelligence application.


Claim Objections
Claims 1 – 8 are objected to because of the following informalities:  independent claim 1 states “determining, the processor” with no previous mention of a processor.  The examiner recommends amending claim to state “determining, a processor.”  Claims 2 – 8 inherit this objection based on their dependencies.  Appropriate correction is required.
Claims 4, 5, 12, and 20 are objected to because of the following informalities:  claims 4, 5, 12, and 20 all state ‘at least one applicable model conversion rules.’   The examiner recommends amending claims 4, 5, 12, and 20 to state ‘at least one applicable model conversion rule.’ Appropriate correction is required.
Claims 5, 13, and 20 are objected to because of the following informalities:  claims 5, 13, and 20 all state ‘according to the process parameters.’   The examiner recommends amending claims 5, 13, and 20 to state ‘according to  Appropriate correction is required.
Claims 17 – 20 are objected to because of the following informalities:  independent claim 17 states “obtaining, by an input/output (I/O) interface of the computer system, the initial offline model” with no previous mention of an initial offline model.  The examiner recommends amending claim to state “obtaining, by an input/output (I/O) interface of the computer system, an initial offline model.”  Claims 18 – 20 inherit this objection based on their dependencies.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 states “executing the target offline model to implement the corresponding artificial intelligence application, wherein the target offline model includes network weights, instructions.”  The examiner recommends amending claim 8 to state “executing the target offline model to implement the corresponding artificial intelligence application, wherein the target offline model includes network weights[[,]] and instructions.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 11, 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju et al., U.S. Patent Application 2010/0077386 (hereinafter referred to as Akkiraju) in view of ‘Extracting Rules from Artificial Neural Networks with Distributed Representations’ by Sebastian Thrun, Advances in Neural Information Processing Systems 7 (NIPS 1994) (hereinafter referred to as Thrun).

Referring to claim 1, Akkiraju discloses “A model conversion method, the method comprising: obtaining, by an input/output (I/O) interface of a computer
system, an initial offline model” (Fig. 1 right top box with business application
models, down to platform independent model (PIM), further down to transformation to
platform specific model (PSM) based on mapping PIM elements to existing assets on a
platform.  Fig. 25 and [0093] information for or the computer program created to run the present invention is loaded on storage device 2530 (accessed through I/O adapter 2525)); “determining, by the processor of the computer system, whether model attributes of the initial offline model match a plurality of hardware attributes of the computer system” (Fig. 21 and [0086] as-is models 2110, to-be models 2100 and model rationalization 2112 matches existing assets with services in the PIM); “and converting, by the processor, the initial offline model to a target offline model based on the determination that the model attributes of the initial offline model do not match the plurality of hardware attributes of the computer system” ([0046] and [0086] model rationalization 2112 matches existing assets with services in the PIM, converting, and PIM to PSM transformation using mapping rules); “wherein the processor is capable of executing the target offline model” (Fig. 21 platform runtime environment in target platform 2116).
	Akkiraju also discloses “the system can compose multiple services by employing artificial intelligence (AI) planning algorithms in order to fulfill a given request” ([0087]).
Akkiraju does not appear to explicitly disclose “wherein the initial offline model is obtained by compiling an original neural network, and the initial offline model includes network weights and instructions of respective compute nodes in the original neural network” and “executing the target offline model to implement a corresponding artificial intelligence application.”
However, Thurn discloses how neural networks have been successfully applied to real world problems and that these neural networks outperform traditional approaches (Introduction).  Thurn discloses “wherein the” “model is obtained by compiling an original neural network, and the” “model includes network weights and instructions of respective compute nodes in the original neural network” and “executing the” “model to implement a corresponding artificial intelligence application” (Introduction, a variety of approaches for compiling rules out of networks have been proposed. Most approaches [1, 3, 4, 6, 7, 16, 17] compile networks into sets of rules with equivalent structure: Each processing unit is mapped into a separate rule-or a small set of rules-, and the ingoing weights are interpreted as preconditions to this rule). 
It would have been obvious to one of ordinary skill in the art to combine Thurn with Akkiraju so that the neural network approach of Thurn in applied in Akkiraju’s system.  In other words, it would have been obvious to combine Thurn with Akkiraju so that “wherein the initial offline model is obtained by compiling an original neural network, and the initial offline model includes network weights and instructions of respective compute nodes in the original neural network.”
Akkiraju and Thurn are analogous art because they are from the same field of endeavor, which is artificial intelligence.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Akkiraju and Thurn before him or her, to modify the teachings of Akkiraju to include the teachings of Thurn so that the initial offline model is obtained by compiling an original neural network, and the initial offline model includes network weights and instructions of respective compute nodes in the original neural network.
The motivation for doing so would have been to take advantage of the performance advantages of neural networks (as described by Thurn in the Introduction) and increase human comprehensibility by compiling methods (as stated by Thurn in the Abstract).
Therefore, it would have been obvious to combine Thurn with Akkiraju to obtain the invention as specified in the instant claim.

	As per claim 2, Akkiraju discloses “wherein the model attributes and hardware attributes include at least one of data type and data structure” ([0050] artifacts include code and database schema).

	As per claim 3, Akkiraju discloses “the converting, by the processor, the initial offline model to the target offline model further comprises: selecting a target model conversion rule from a plurality of the preset model conversion rules according to the
model attributes of the initial offline model and model attributes of the target offline model” ([0046] PIM and PSM, transformation (mapping) rules are specified between the two models and using these rules to translate a PIM into a PSM); and converting the initial offline model to the target offline model according to the target model conversion rule; wherein the model attributes of the target offline model match the hardware attributes of the computer system” ([0046] and [0086] model rationalization 2112 matches existing assets with services in the PIM, converting, and PIM to PSM transformation using mapping rules).

	As per claim 6, Akkiraju discloses “a local memory of the computer system” (Fig. 25 RAM 2515) as well as receiving the initial offline model through an I/O adapter 2525 connecting storage device 2530 and 2535 (Fig. 25 and [0093] information for or the computer program created to run the present invention is loaded on storage device 2530 (accessed through V/O adapter 2525)).
It would have been obvious to one of ordinary skill in the art at the time of
Applicant's filing to modify Akkiraju so that an initial offline model is not only received
through an external memory via an I/O interface, but also stored in a local memory of
the computer system. This would provide for faster memory accesses when
manipulating and executing the model.  In other words, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Akkiraju so that “the method further comprising: storing, by the I/O interface, the target offline model into a local memory of the computer system or an external memory connected to the computer system.”

	As per claim 7, Akkiraju discloses “the obtaining the initial offline model further comprises: obtaining the initial offline model via an application in the computer system” ([0093] application interface).

	As per claim 8, Akkiraju discloses “executing the target offline model” (Fig. 21 platform runtime environment in target platform 2116).
Akkiraju also discloses “the system can compose multiple services by employing artificial intelligence (AI) planning algorithms in order to fulfill a given request” ([0087]).
	As in claim 1 above, Akkiraju does not appear to explicitly disclose “executing the target offline model to implement the corresponding artificial intelligence application, wherein the target offline model includes network weights, instructions.”
However, Thurn discloses how neural networks have been successfully applied to real world problems and that these neural networks outperform traditional approaches (Introduction).  Thurn discloses a “model to implement the corresponding artificial intelligence application, wherein the” “model includes network weights, instructions” (Introduction, a variety of approaches for compiling rules out of networks have been proposed. Most approaches [1, 3, 4, 6, 7, 16, 17] compile networks into sets of rules with equivalent structure: Each processing unit is mapped into a separate rule-or a small set of rules-, and the ingoing weights are interpreted as preconditions to this rule). 
It would have been obvious to one of ordinary skill in the art to combine Thurn with Akkiraju so that the neural network approach of Thurn in applied in Akkiraju’s system.  In other words, it would have been obvious to combine Thurn with Akkiraju so that the method executes “the target offline model to implement the corresponding artificial intelligence application, wherein the target offline model includes network weights, instructions.”
Akkiraju and Thurn are analogous art because they are from the same field of endeavor, which is artificial intelligence.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Akkiraju and Thurn before him or her, to modify the teachings of Akkiraju to include the teachings of Thurn so that the initial offline model is obtained by compiling an original neural network, and the initial offline model includes network weights and instructions of respective compute nodes in the original neural network.
The motivation for doing so would have been to take advantage of the performance advantages of neural networks (as described by Thurn in the Introduction) and increase human comprehensibility by compiling methods (as stated by Thurn in the Abstract).
Therefore, it would have been obvious to combine Thurn with Akkiraju to obtain the invention as specified in the instant claim.

Referring to claim 9, claim 1 recites the corresponding limitations as that of claim 9.  Therefore, the rejection of claim 1 applies to claim 9. 
Further Akkiraju discloses “A computer system comprising: an input/output (I/O) interface” and “a processor” to carry out the steps of claim 1 ([0052] The flow diagram may be implemented in software as modules or steps by a computer 2500 (FIG. 25)).

Note, claim 10 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 11.

Note, claim 15 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 16.

Referring to claim 17, claim 1 recites the corresponding limitations as that of claim 17.  Therefore, the rejection of claim 1 applies to claim 17. 
Further, Akkiraju discloses “A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations” corresponding to claim 1 ([0094] The disclosure can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other computer-readable storage medium, wherein, when the computer program code is loaded into and executed by a computer or controller).

Note, claim 18 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 19.

Claims 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju in view of Thrun, further in view of ‘An ontology framework for developing platform-independent knowledge-based engineering systems in the aerospace industry’ by I.O. Sanya et al., International Journal of Production Research, 2014 (hereinafter referred to as Sanya).

As per claim 4, Akkiraju discloses “the selecting a target model conversion rule from the plurality of the preset model conversion rules according to the model attributes of the initial offline model and the model attributes of the target offline model further comprises: selecting at least one applicable model conversion rules from the plurality of the preset model conversion rules according to the model attributes of the initial offline
model and the model attributes of the target offline model” ([0046] PIM and PSM, transformation (mapping) rules are specified between the two models and using these rules to translate a PIM into a PSM).
	Neither Akkiraju nor Thrun appears to explicitly disclose “determining an applicable model conversion rule with a highest priority as the target conversion rule.”
	However, Sanya discloses another model driven architecture (Introduction)
method including “determining an applicable model conversion rule with a highest priority as the target conversion rule” (section 6.5 SWRL is employed as a PIM technology for modeling the design rules required for the KBE system" "one of the main advantages of SWRL is the ability to truly separate business knowledge from technical IT knowledge as priorities can be assigned to rules which in turn determines the order and sequence in which they are executed”).
Akkiraju, Thrun, and Sanya are analogous art because they are from the same
field of endeavor, which is model driven development and conversion.
Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art, having the teachings of Akkiraju, Thrun, and
Sanya before him or her, to modify the teachings of Akkiraju and Thrun to include the
teachings of Sanya so that rules are assigned priorities for conversion.
	The motivation for doing so would have been to truly separate business
knowledge from technical IT knowledge (as stated by Sanya in section 6.5).
Therefore, it would have been obvious to combine Sanya with Akkiraju and
Thrun to obtain the invention as specified in the instant claim.

Note, claim 12 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 12.

Note, claim 14 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 14.

Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20090319981 and 20100064275 and Patents 8495559, 8516435, and 8813024 are also to Akkiraju and teach extracting platform independent models from an application, conversion between platform independent model and platform specific model.
U.S. Patent 8826225 teaches model transformation.
U.S. Patent Application 20080082959 teaches allowing overriding of model object types.
U.S. Patent 10469327 teaches each node of a dependency model has a weight, determine which nodes are affected by a command.
U.S. Patent Application 20210097391 and WIPO Publication WO 2019200548 A1 teach conversion of models including weights.
U.S. Patent Application 20040249645 teaches model-driven transformations between platform-independent (business view) modeling approaches and platform-specific (IT architectural) models.
U.S. Patent Application 20070288412 teaches PIM or PSM rules.
U.S. Patent Application 20160328644 teaches adaptively selecting a configuration for a machine learning process includes determining current system resources and performance specifications of a current system.
U.S. Patent Application 20200380357 teaches neural network models with weights and converting.
U.S. Patent Applications 20210042621 and 20210097391 teaches converting a trained network model to the platform application.
U.S. Patent Application 20210117859 teaches model conversion to match a particular GPU and format.
Chinese Patent Application CN 112016668 A teaches variable parameters in a neural network model.
Chinese Patent Application CN 112685069 A teaches real-time update of a neural network model.
WIPO Publication WO 2019216938 A1 teaches conversion of models.
Many copending applications of Applicant include U.S. Patent Application 20200050918, EP 3614259 A1, WO 2018192500, WO 2019095873 A1, WO 2019128752 A1, CN 109376852 A, CN 109993288 A.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184